  Case 18-28470       Doc 16     Filed 12/20/18 Entered 12/20/18 18:41:30            Desc Main
                                   Document     Page 1 of 3


                         UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF TENNESSEE
                                 MEMPHIS DIVISION

IN RE:                                                         CASE NO: 18-28470

LATASHA CHANTA TENNIAL,                                           CHAPTER 13

       Debtor(s)                                           JUDGE JENNIE D. LATTA

BANK OF AMERICA, N.A.

       Movant,

V.
LATASHA CHANTA TENNIAL,

SYLVIA F. BROWN, Trustee

       Respondent(s)

    MOTION FOR RELIEF FROM AUTOMATIC STAY REGARDING PROPERTY
    LOCATED AT 4573 FAWN HOLLOW COVE, MEMPHIS, TENNESSEE 38141

       COMES NOW Bank of America, N.A. (hereinafter “Movant”), a secured creditor in the
above-captioned case, by and through counsel, Brock & Scott, PLLC, and moves this Court to
enter an order granting its request for relief from the automatic stay on the following grounds:


       1.      On October 10, 2018, the Debtor, Latasha Chanta Tennial, filed a petition with the
Bankruptcy Court for the Western District of Tennessee under Chapter 13 of Title 11 of the United
States Code. Sylvia F. Brown of Memphis, Tennessee was appointed Trustee.


       2.      This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 1334 and
157. This is a contested matter pursuant to Bankruptcy Rule 9014.


       3.      Upon information and belief, on the date the petition was filed, the Debtor resided
at the real property commonly known as 4573 Fawn Hollow Cove, Memphis, TN 38141.
  Case 18-28470       Doc 16    Filed 12/20/18 Entered 12/20/18 18:41:30               Desc Main
                                  Document     Page 2 of 3


       4.      Movant initiated a foreclosure on the subject Deed of Trust due to the default in
payments by the Debtor. The subject property where the Debtor is currently residing was
foreclosed upon by Movant with a foreclosure sale being held on September 4, 2014 (See Exhibit
A).
       5.      Movant desires to proceed with the eviction for the subject property.


       6.      Movant has incurred the additional expense of attorney’s fees in instituting this
action and the Debtor is responsible to pay reasonable attorney’s fees as allowed by law.


WHEREFORE, Movant prays the Court as follows:


       1.      Modify the Automatic Stay of Section 362(a) of the Bankruptcy Code to permit
Movant to complete foreclosure of that certain Deed of Trust recorded in Instrument # 08003385,
Shelby County Register of Deeds, Tennessee and proceed with eviction for the subject property.


       2.      Modify Rule 4001(a)(3) of the Bankruptcy Code so that it is not applicable in this
case and so Movant may immediately enforce and implement this order granting relief from the
automatic stay.


       3.      Grant Movant such other and further relief as the Court deems just and proper.


This 20th day of December, 2018.
                                                 /s/ Shilpini Burris
                                                 Shilpini Burris
                                                 Attorney for Movant
                                                 Brock & Scott, PLLC
                                                 6 Cadillac Dr. Suite 140
                                                 Brentwood, TN 37027
                                                 Email: tnbkr@brockandscott.com
                                                 TN State Bar No. 35526
  Case 18-28470       Doc 16     Filed 12/20/18 Entered 12/20/18 18:41:30            Desc Main
                                   Document     Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that a true and exact copy of the foregoing Motion for
Relief from Automatic Stay has/have been electronically served or mailed, postage prepaid on
December 20, 2018 to the following:

Latasha Chanta Tennial
4573 Fawn Hollow
Memphis, TN 38141

Sylvia F. Brown
200 Jefferson Ave. Suite #1113
Memphis, TN 38103

Jimmy E. McElroy
3780 S. Mendenhall
Memphis, TN 38115

U.S. Trustee
One Memphis Place
200 Jefferson Avenue, Suite 400
Memphis, TN 38103


This 20th day of December, 2018.

                                             /s/ Shilpini Burris
                                             Shilpini Burris
